GRIFFIN, J.
Appellant, Victor Jones [“Jones”], appeals his convictions for kidnapping with intent to commit bodily harm or terrorize and false imprisonment. On appeal, Jones argues for the first time that the dual convictions violate double jeopardy. Under the facts of this case, we agree that the act of restraining the victim during the attack was part of the same criminal episode out of which the kidnapping charge and conviction arose. Accordingly, we vacate the conviction and sentence for false imprisonment. See Fleming v. State, 75 So.3d 397 (Fla. 5th DCA 2011).
AFFIRMED in part, as to kidnapping charge; REVERSED and REMANDED to vacate false imprisonment charge.
PALMER and LAWSON, JJ., concur.